EXHIBIT 10.4 Presstek Europe Limited (1) and PNC Bank, National Association (2) COMPOSITE GUARANTEE AND DEBENTURE in relation to a Credit Agreement BST99 1649183-1.069646.0035 CONTENTS 1 INTERPRETATION 3 2 SECURED OBLIGATIONS 8 3 CHARGES 10 4 SET-OFF 14 5 UNDERTAKINGS 14 6 FURTHER ASSURANCE 19 7 ENFORCEMENT 20 8 APPOINTMENT OF ADMINISTRATOR 21 9 APPOINTMENT AND POWERS OF RECEIVER 21 10 APPLICATION OF PROCEEDS; PURCHASERS 23 11 INDEMNITIES; EXCLUSION OF LIABILITY; COSTS AND EXPENSES 24 12 POWER OF ATTORNEY 25 13 CONTINUING SECURITY AND OTHER MATTERS 25 14 CURRENCIES 27 15 DECLARATION OF TRUST 27 16 MISCELLANEOUS 36 17 NOTICES 38 18 LAW 39 SCHEDULE 1PROPERTIES 40 SCHEDULE 2 SECURITIES 41 SCHEDULE 3 INTELLECTUAL PROPERTY 42 SCHEDULE 4 NOTICE OF CHARGE 43 SCHEDULE 5 DISPOSAL OF CHARGED ASSETS 46 SCHEDULE 6 ACCESSION UNDERTAKING 48 SCHEDULE 7 NOTICE OF ASSIGNMENT 49 SCHEDULE 8 LANDLORD WAIVER AND CONSENT 51 BST99 1649183-1.069646.0035 DATE OF COMPOSITE GUARANTEE AND DEBENTURE 5 March 2010 PARTIES (1) PRESSTEK EUROPE LIMITED (Company Number 01941149 ) whose registered officeis at Unit 1, The Summit Centre, Skyport Drive, Harmondsworth, West Drayton, Middlesex UB7 0LJ, England (the “Company”). (2) PNC BANK, NATIONAL ASSOCIATION acting in its capacity as Lender and Agent. THIS DEED WITNESSES THAT: 1 INTERPRETATION 1.1 Definitions In this deed, unless the context otherwise requires: “Accession Undertaking” means a deed of accession substantially in the form set out in Schedule 6. "Account" means each from time to time opened or maintained by the Company at such branch of the relevant bank or financial institution, in each case, as the Agent may approve (acting reasonably) and all rights, benefits and proceeds in respect of such account, including without limitation the following accounts: Account Holder Bank Account number Purpose Presstek Europe Ltd. Operating (GBP) Presstek Europe Ltd. Operating (EURO) Presstek Europe Ltd. Operating (USD) Presstek Europe Ltd. Operating (YEN) "Administrator" means any person appointed under Schedule B1 Insolvency Act 1986 to manage the Company's affairs, business and property. "Agent" means PNC Bank, National Association or such other person as may be appointed Agent pursuant to this deed. "Assigned Agreements" means all intercompany notes representing indebtedness due from the Company to any member of the Controlled Group. "Charged Assets" means all assets of the Company described in clauses 3.1 (Fixed Charges) and 3.2 (Floating Charges). "Collateral Instruments" means notes, bills of exchange, certificates of deposit and other negotiable and non-negotiable instruments, guarantees and any other documents or instruments which contain or evidence an obligation (with or without security) to pay, discharge or be responsible directly or indirectly for, any liabilities of any person and includes any document or instrument creating or evidencing an Encumbrance. "Credit Agreement" means the credit agreement dated on or about the date of this Deed and made between Presstek Inc. as borrower, the Lender and the Agent pursuant to which the Lender agreed to make available a US$25,000,000 revolving credit facility, as that agreement may from time to time be amended, varied, novated, supplemented or replaced including, without limitation, by the increase or extension of maturity of the facility or by any change in the identity of the Agent or any of the Lenders. "Debts" means book and other debts, revenues and claims, whether actual or contingent, whether arising under contracts or in any other manner whatsoever and all things in action which may give rise to any debt, revenue or claim, together with the full benefit of any Encumbrances, Collateral Instruments and any other rights relating thereto (whether as creditor or beneficiary) including, without limitation, reservations of proprietary rights, rights of tracing and unpaid vendor's liens and associated rights, but excluding any assets the subject of clauses 3.1(h) or 3.1(i). "Default Rate" has the meaning given to the term in the Credit Agreement. "Disposal" includes any sale, lease, sub-lease, assignment or transfer, the grant of an option or similar right, the grant of any easement, right or privilege, the grant of a licence or permission to assign or sublet, the creation of a trust or other equitable interest or any other proprietary right in favour of a third party, a sharing or parting with possession or occupation whether by way of licence or otherwise and the granting of access to any other person over any Intellectual Property, and any agreement or attempt to do any of the foregoing and "dispose" and "disposition" shall be construed accordingly). "Encumbrance" means any mortgage, charge (whether fixed or floating), pledge, lien, hypothecation, standard security, assignment by way of security, trust arrangement for the purpose of providing security or other security interest of any kind securing or preferring any obligation of any person or any other arrangement having the effect of conferring rights of retention or set-off or other disposal rights over an asset (including, without limitation, title transfer and/or retention arrangements having a similar effect) and includes any agreement to create any of the foregoing. "Enforcement Date" means the date on which the Agent or any Secured Party demands payment of the Secured Obligations following the occurrence of an Event of Default or any step is taken to put the Company into administration; "Environment" means: (a) land, including, without limitation, surface land, sub-surface strata, sea bed and river bed under water (as defined in paragraph (b)) and natural and man-made structures; (b) water, including, without limitation, coastal and inland waters, surface waters, aquatic sediment, ground waters and water in drains and sewers; (c) air, including, without limitation, air inside buildings and other natural and man-made structures above or below ground; and (d) any living systems or organisms supported by the media set out in (a), (b) or (c) above. "Environmental Complaint" has the meaning given to it in the Credit Agreement. "Environmental Law" has the meaning given to it in the Credit Agreement. "Environmental Licence" means any permits, consents, licences, certificates, notices, filings, lodgements, agreements, directions, declarations, exemptions, variations, renewals and amendments and other authorisations and approvals required or provided under Environmental Law. "Equipment" means machinery, equipment, furniture, furnishings, fittings and fixtures (excluding any fixtures and fittings belonging to a tenant) and other tangible personal property (other than Inventory), including, without limitation, data processing hardware and software, motor vehicles, aircraft, dies, tools, jigs and office equipment, together with all present and future additions thereto, replacements or upgrades thereof, components and auxiliary parts and supplies used or to be used in connection therewith and all substitutes for any of the foregoing, and all manuals, drawings, instructions, warranties and rights with respect thereto wherever any of the foregoing is located and any other asset which would be treated as a fixed asset under GAAP. "Event of Default" has the meaning given to it in the Credit Agreement. "Fixed Charge Assets" means the assets of the Company described in clause 3.1. "Fixtures" means, in relation to a Property, all fixtures and fittings (including trade fixtures and fittings, but excluding any fixtures and fittings belonging to a tenant), fixed plant and machinery and other items attached to that property, whether or not constituting a fixture at law. "GAAP" means accounting principles which are for the time being generally acceptable in the United Kingdom. "Guarantee" means the obligations of the Company pursuant to clause 2.1(b) and includes the obligations of the
